Citation Nr: 0818054	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-05 738 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left 
ankle disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, N.B., and D.D.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that determined the claim for service 
connection for a left ankle disorder remained denied because 
the evidence submitted was not new and material.   

The veteran and two acquaintances presented testimony at a 
personal video conference hearing in July 2005 before the 
undersigned Veterans Law Judge.  

On January 19, 2007, the Board issued a decision which 
determined that new and material had not been received to 
reopen a final disallowed claim.  The veteran thereafter 
appealed the January 2007 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2008, the Secretary of Veterans Affairs, by and through the 
Office of the General Counsel, and the appellant, through his 
attorney, filed a Joint Motion for Remand (Joint Motion).  
The Joint Motion requested that the Court vacate the Board's 
January 19, 2007, decision.  The Joint Motion further 
requested that the matter be remanded to the Board so that VA 
could attempt to obtain service medical records, specifically 
a surgery report.  By an Order dated in February 2008, the 
Court granted the Joint Motion, and the case was returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.




REMAND

The veteran seeks service connection for a left ankle 
disorder.  The veteran has submitted prior claims on this 
issue.  The veteran has expressed various contentions as to 
the etiology of his claimed left ankle disorder and has 
related having surgery on his left ankle in service in 1981.  
There is no surgery report contained in his service medical 
records although there have been attempts to obtain it.  
Although in the Joint Motion, the facts show that "[a] 
Service Medical Record (SMR) dated in July 1981 indicates 
Appellant's progress after undergoing surgery on his left 
ankle", the July 20, 1981 SMR does not specifically state 
that the surgery had been performed on his left ankle.  The 
record only indicates that a wound was healing as expected 
post foreign body removal about 18 days earlier and sutures 
were removed.  The veteran was seen at a Navy Regional 
Medical Center (NRMC) of the Marine Corps Recruit Depot 
(MCRD) in San Diego.  The entry further states that previous 
records were unavailable.    

Prior denials by the RO on this issue have been appealed to 
the Board.  In January 1984 the Board denied service 
connection for a left ankle disorder.  In February 1997 the 
Board reopened the claim and remanded it for further 
development.  The case was returned to the Board and a 
February 2000 Board decision denied service connection for a 
left ankle disorder.  

In June 2003, the veteran submitted a claim for service 
connection for an injury to his left ankle.  As noted above, 
the RO denied the claim because the evidence submitted was 
not new and material.  The veteran disagreed and appealed the 
decision to the Board.  In letters received in April 2004 and 
April 2005, the veteran reported that surgery on his left 
ankle had been performed in service at the MCRD Clinic in San 
Diego, California and requested that those records be 
secured.  The Joint Motion, while noting prior attempts by VA 
to secure the surgical records, indicated that remand was 
necessary because VA had not complied with its duty to assist 
or with the Board's 1997 Remand.  The Board notes, however, 
the 1997 Remand was related to an earlier claim and 
thereafter, the Board issued a final decision on the merits 
in February 2000.  According to the Joint Motion the case has 
been remanded for VA to attempt to obtain the 1981 surgical 
records directly from MCRD.  In addition, the file reflects 
that the veteran had used a different last name in service 
and other possible places where surgery occurred so a search 
under both names and at other locations will also be made.  
38 C.F.R. § 3.159(c).  

Further, VA's duty to notify a claimant seeking to reopen a 
claim includes advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  VA must, in the context of a claim to reopen, 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although a notification letter was 
previously issued, it does not comply with the Kent ruling.

Accordingly, the case is REMANDED for the following action:

1.  In compliance with the ruling in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), 
advise the veteran of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service connection 
for a left ankle disorder.  Advise the 
veteran of the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  Further notify the 
veteran of information and evidence that 
VA will seek to obtain and information and 
evidence that he is expected to provide.  
Request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  

2.  Request the veteran's service 
treatment records directly from both the 
MCRD and the MCRD Clinic in San Diego, 
specifically surgical records in June and 
July 1981.  Also the RO should request 
service treatment records, to include a 
surgery report for June and July 1981 
directly from Podiatry at MCRD in San 
Diego, from the Naval Hospital in San 
Diego, and from the San Diego Marine Corps 
Base Hospital.  The RO should also make 
another attempt to secure the veteran's 
1981 surgery report by requesting records 
from the above stated facilities through 
the National Personnel Records Center.  
All requests should be made under both 
names used by the veteran.  

3.  Thereafter, readjudicate the claim for 
whether new and material evidence has been 
received to reopen a claim for entitlement 
to service connection for a left ankle 
disorder.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

